UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-1193


JIMMY MULLINS,

                 Plaintiff - Appellant,

          v.

MAYOR AND CITY COUNCIL OF BALTIMORE CITY,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cv-02690-CCB)


Submitted:   January 27, 2010              Decided:   February 22, 2010


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Stolarz, THE STOLARZ LAW FIRM, Baltimore, Maryland, for
Appellant. George A. Nilson, City Solicitor, Gwen B. Tromley,
Assistant Solicitor, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jimmy    Mullins   appeals     the   district   court’s    orders

denying his motion for leave to amend his complaint and granting

the Appellee’s motion for summary judgment on Mullins’ claim of

age discrimination.         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Mullins v. Mayor, No. 1:07-cv-02690-CCB

(D. Md. Jan. 20, 2009).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and   argument   would   not     aid   the

decisional process.

                                                                      AFFIRMED




                                      2